DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Status of Claims
Claims 1, 5, 7-12, 16, and 18-20 are pending in this application.
Claims 1 and 12 are amended.
Claims 1, 5, 7-12, 16, and 18-20 are presented for examination. 

Response to Amendments
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 5, 7-12, 16 and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
[Step 1] Representative claim 1 teaches a method for determining a personal commute time period. This falls under “process”, which is a statutory invention category.
[Step 2A: Prong 1] But for the one or more computing devices required to carry out the steps which are not explicitly recited in the claims, claim 1 is merely drawn to a series of steps:
collecting positioning data of a user within a preset time period, the positioning data being Global Positioning System (GPS) positioning data of a mobile terminal that is collected according to a preset frequency and stored when the user’s geographical location changes 
determining a location of home and a location of workplace of the user based on positioning data 
ranking the positioning data based on time, selecting positioning data corresponding to locations between the location of the home and the location of the workplace, and generating data of the at least one commute trajectory according to the selected out positioning data, the at least one commute trajectory respectively corresponding to at least one day within the preset time period, and each commute trajectory is a trajectory from the home to the work place of the user 
performing, by the one or more computing devices, cluster analysis on the data of the at least one commute trajectory to obtain at least one commute trajectory cluster, and obtaining a combined trajectory by combining the commute trajectories in the corresponding commute trajectory cluster
wherein performing, by the one or more computing devices, cluster analysis on the data of the at least one commute trajectory to obtain at least one commute trajectory cluster comprises: 
Si, initializing a commute trajectory cluster according to data of each commute trajectory, to obtain at least one commute trajectory cluster Page 2 of 21U.S. Appl. No. 16/295,009Attorney Docket No. 075559.10070 Amendment and Response Accompanying RCE 
S2, determining whether a number of the at least one commute trajectory cluster is greater than 1 
S3, in response to that the number of the at least one commute trajectory cluster is greater than 1, obtaining a similarity between each two commute trajectory clusters 
S4, determining whether a smallest similarity of the obtained similarities is greater than a preset similarity threshold 
S5, in response to that the smallest similarity is smaller than or equal to the preset similarity threshold, combining the two commute trajectory clusters that have the smallest similarity into one commute trajectory cluster 
S6, repeating S2-S5, until the number of the at least one commute trajectory cluster is smaller than or equal to 1 or the smallest similarity is greater than the preset similarity threshold
for each commute trajectory T of the at least one commute trajectory, determining, by the one or more computing devices, a commute speed of the user according to a combined trajectory corresponding to a commute trajectory cluster to which the commute trajectory T belongs 
determining, by the one or more computing devices, a commute time period corresponding to the commute trajectory T according to the commute speed 
wherein the at least one commute trajectory corresponds to at least one day respectively, and initializing a commute trajectory cluster according to data of each commute trajectory, to obtain at least one commute trajectory cluster comprises: 
for a commute trajectory Ti of the ith day, ranking data of record points of the commute trajectory T based on time, wherein, 1 <_i <N, N is the number of the at least one commute trajectory, data of each record point comprises a user identification uid, a longitude coordinate lng, a latitude coordinate lat, and a timestamp time
determining a location array P, of the commute trajectory T based on the longitude coordinates and the latitude coordinates of the record points of the commute trajectory T, and determining a time array D, of used time period between two adjacent record points of the commute trajectory T
generating a commute trajectory cluster C, based on the commute trajectory T, the location array Pi, and the time array Di, where, Ci = <<Pi, Di>, {Ti}>, the location array Pi, and the time array Di forms a combined commute trajectory <Pi, Di> of the commute trajectory cluster Ci
wherein the similarity between two commute trajectory clusters is determined according to following formula:  
    PNG
    media_image1.png
    21
    270
    media_image1.png
    Greyscale
 Page 4 of 21U.S. Appl. No. 16/295,009Attorney Docket No. 075559.10070 Amendment and Response Accompanying RCE 
where, DM (A, B) represents the similarity between commute trajectories A and BEM represents a combined commute trajectory of commute trajectories A and B, L(M) represents a length of the combined commute trajectory M,_L(A) represents a length of the commute trajectory A L(B) represents a length of the commute trajectory B

The steps are, essentially, a method for determining a personal commute time period. This is an abstract idea or ideas characterized under mathematical relationships/formulas.
[Step 2A: Prong 2] This judicial exception is not integrated into a practical application. Other than the above-cited abstract idea, claim 1 doesn’t not explicitly claim a specific type of computing device that would be necessary to carry out the steps. There are no special hardware features of the process recited in the claims as presented. The hardware of a device is recited in the specification at a high-level of generality, (see [Pg. 2 Lines 5-7]) such that it amounts to no more than mere instructions to apply the claimed steps using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they not impose any meaningful limits on practicing the abstract idea. The claimed invention utilizes one or more computing devices to collect data and user cluster analysis to determine a personal commute time period. This calculation and analysis do not improve the function of any computing device. The device is created to collect data and analyze, but does not use the personal commuting time to improve the function of a vehicle transporting a computer.  There is not a drawing nor an example the in the applicant’s specification that describes the analysis as a transformative algorithm and show how the claimed analysis improves the function of the claimed hardware. These limitations essentially add the words “apply it” to the above-cited processor and non-transitory computer-readable media. This claim is directed to an abstract idea. 
[Step 2B] This claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the elements of a computing device amount to no more than mere instructions to apply the exception using a generic components. There is no inventive concept in the computing device. Mere instructions to apply an exception using generic components cannot provide an inventive concept. This claim is not patent eligible.
The dependent claims 5 and 7-11 have been rejected on the same grounds and recite substantially similar abstract ideas to the cited independent claim 1. The dependent claims pertain to conventional activities, do not contain a practical application and do not amount to significantly more. Therefore, dependent claims 5 and 7-11 are also rejected under 35 U.S.C. 101.

[Step 1] Representative claim 12 teaches a device for determining a personal commute time period. This falls under “machine”, which is a statutory invention category.
[Step 2A: Prong 1] But for the one or more processors, memory, and one or more programs devices required to carry out the steps which are not explicitly recited in the claims, claim 12 is merely drawn to a series of steps:
collecting positioning data of a user within a preset time period, the positioning data being Global Positioning System (GPS) positioning data of a mobile terminal that is collected according to a preset frequency and stored when the user’s geographical location changes  
determining a location of home and a location of workplace of the user based on positioning data 
ranking the positioning data based on time, selecting positioning data corresponding to locations between the location of the home and the location of the workplace, and generating data of the at least one commute trajectory according to the selected out positioning data, the at least one commute trajectory respectively corresponding to at least one day within the preset time period, and each commute trajectory is a trajectory from the home to the work place of the user 
performing, by the one or more computing devices, cluster analysis on the data of the at least one commute trajectory to obtain at least one commute trajectory cluster, and obtaining a combined trajectory by combining the commute trajectories in the corresponding commute trajectory cluster
wherein performing, by the one or more computing devices, cluster analysis on the data of the at least one commute trajectory to obtain at least one commute trajectory cluster comprises: 
Si, initializing a commute trajectory cluster according to data of each commute trajectory, to obtain at least one commute trajectory cluster Page 2 of 21U.S. Appl. No. 16/295,009Attorney Docket No. 075559.10070 Amendment and Response Accompanying RCE 
S2, determining whether a number of the at least one commute trajectory cluster is greater than 1 
S3, in response to that the number of the at least one commute trajectory cluster is greater than 1, obtaining a similarity between each two commute trajectory clusters 
S4, determining whether a smallest similarity of the obtained similarities is greater than a preset similarity threshold 
S5, in response to that the smallest similarity is smaller than or equal to the preset similarity threshold, combining the two commute trajectory clusters that have the smallest similarity into one commute trajectory cluster 
S6, repeating S2-S5, until the number of the at least one commute trajectory cluster is smaller than or equal to 1 or the smallest similarity is greater than the preset similarity threshold
for each commute trajectory T of the at least one commute trajectory, determining, by the one or more computing devices, a commute speed of the user according to a combined trajectory corresponding to a commute trajectory cluster to which the commute trajectory T belongs 
determining, by the one or more computing devices, a commute time period corresponding to the commute trajectory T according to the commute speed 
wherein the at least one commute trajectory corresponds to at least one day respectively, and initializing a commute trajectory cluster according to data of each commute trajectory, to obtain at least one commute trajectory cluster comprises: 
for a commute trajectory Ti of the ith day, ranking data of record points of the commute trajectory T based on time, wherein, 1 <_i <N, N is the number of the at least one commute trajectory, data of each record point comprises a user identification uid, a longitude coordinate lng, a latitude coordinate lat, and a timestamp time
determining a location array P, of the commute trajectory T based on the longitude coordinates and the latitude coordinates of the record points of the commute trajectory T, and determining a time array D, of used time period between two adjacent record points of the commute trajectory T
generating a commute trajectory cluster C, based on the commute trajectory T, the location array Pi, and the time array Di, where, Ci = <<Pi, Di>, {Ti}>, the location array Pi, and the time array Di forms a combined commute trajectory <Pi, Di> of the commute trajectory cluster Ci
wherein the similarity between two commute trajectory clusters is determined according to following formula:  
    PNG
    media_image1.png
    21
    270
    media_image1.png
    Greyscale
 Page 4 of 21U.S. Appl. No. 16/295,009Attorney Docket No. 075559.10070 Amendment and Response Accompanying RCE 
where, DM (A, B) represents the similarity between commute trajectories A and BEM represents a combined commute trajectory of commute trajectories A and B, L(M) represents a length of the combined commute trajectory M,_L(A) represents a length of the commute trajectory A L(B) represents a length of the commute trajectory B

The steps are, essentially, a device for determining a personal commute time period. This is an abstract idea or ideas characterized under mathematical relationships/formulas.
[Step 2A: Prong 2] This judicial exception is not integrated into a practical application. Other than the above-cited abstract idea, claim 1 doesn’t not explicitly claim a specific type of device that would be necessary to carry out the steps. There are no special hardware features of the process recited in the claims as presented. The hardware of a device is recited in the specification at a high-level of generality, (see [Pg. 2 Lines 5-7]) such that it amounts to no more than mere instructions to apply the claimed steps using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they not impose any meaningful limits on practicing the abstract idea. The claimed invention utilizes one or more computing devices to collect data and user cluster analysis to determine a personal commute time period. This calculation and analysis do not improve the function of any computing device. The device is created to collect data and analyze, but does not use the personal commuting time to improve the function of a vehicle transporting a computer.  There is not a drawing nor an example the in the applicant’s specification that describes the analysis as a transformative algorithm and show how the claimed analysis improves the function of the claimed hardware. These limitations essentially add the words “apply it” to the above-cited processor and non-transitory computer-readable media. This claim is directed to an abstract idea. 
[Step 2B] This claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the elements of a computing device amount to no more than mere instructions to apply the exception using a generic components. There is no inventive concept in the computing device. Mere instructions to apply an exception using generic components cannot provide an inventive concept. This claim is not patent eligible.
The dependent claims 16 and 18-20 have been rejected on the same grounds and recite substantially similar abstract ideas to the cited independent claim 12. The dependent claims pertain to conventional activities, do not contain a practical application and do not amount to significantly more. Therefore, dependent claims 16 and 18-20 are also rejected under 35 U.S.C. 101.


Response to Arguments
Applicant’s arguments, filed on 3 November 2022, with respect to the rejection of claims 1, 5, 7-14, 16, and 18-20 under 35 U.S.C. § 101 have been fully considered, but they are not persuasive.
Applicant argues that “the claims recite a technological improvement” specifically “the claimed method therefore improves the functionality of the mobile terminal by improving the accuracy and usefulness of the collected GPS location data.”
In response to the applicant’s argument above, claim 1 “”collecting positioning data of a user within a preset time period, the positioning data being Global Positioning System (GPS) positioning data of a mobile terminal that is collected according to a preset frequency and stored when the user's geographical location changes”. The one or more computing devices collects and stores GPS data from a mobile terminal. Collecting and storing position data from a mobile terminal on one or more computing devices does not improve the function of the mobile terminal. Nor does collecting and storing GPS data of a mobile terminal improve the function of a computing device. The claim amendment collects and stores data. That data is not used to improve how either the computing device or the mobile terminal functions. The data may improve how a calculation is performed, but computing improved commute trajectories does not change or improve how a computer functions. 
Therefore the claim amendment does not integrate the judicial exception into a practical application. 
The applicant next argues that “the claims are analogous to Example 4.”
In response to the applicant’s argument above, the examiner is referring back to example number 4, Global Positioning System a hypothetical claim set modeled after the technology in SiRF Technology Inc. v. International Trade Commission. 
Claim 1 of the argued example 4 includes “transmit the absolute position of the GPS receiver to the mobile device, via the server communication transceiver, for visual representation on the display”.  The applicant’s claims are directed to a method for determining a personal commute time period. The applicant’s claims never send and display any results from their cluster analysis. Even if the claim calculations improve the commute trajectory between home and workplace, this result is not sent to the mobile terminal and displayed to a user. Therefore, example 4 is properly integrated into a practical application. The proposed claims do not integrate a judicial exception into a practical application.
The examiner suggests amending the claim language so that the user’s mobile terminal displays and suggests the best commute trajectory based on the cluster analysis of the one or more computing devices.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E LINHARDT whose telephone number is (571)272-8325.  The examiner can normally be reached on M-TR, M-F: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.E.L./Examiner, Art Unit 3663        


/ADAM D TISSOT/Primary Examiner, Art Unit 3663